UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 31, 2011 GLOBAL GOLD CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 02-69494 13-3025550 (State or other jurisdiction of incorporation) (Commission File Number) IRS Identification No.) 555 Theodore Fremd Avenue, Rye, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (914) 925-0020 45 East Putnam Avenue, Greenwich, CT 06830 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 1, 2011, the Company issued a press release announcing the receipt of the $500,000 closing payment funding on the sale of 100% interest in the Compania Minera Global Gold Valdivia S.C.M. company ("GGV") which holds the Pureo mining assets in Chile.The Company also announced the relocation of the corporate headquarters from Greenwich, CT to Rye, NY.The new contact information is: Global Gold Corporation International Corporate Center at Rye 555 Theodore Fremd Avenue, Suite C208 Rye, New York 10580 Tel: 914-925-0020 Fax: 914-925-8860 www.globalgoldcorp.com Additionally, the Company announced that their shares were now being traded on the OTCQB exchange with the ticker remaining GBGD. A copy of the Company's press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01 Exhibits Exhibit No.
